Filed Pursuant to Rule 424(b)(3) Registration Statement File No. 333-175259 Prospectus 26,774,070 Shares NorthStar Realty Finance Corp. Common Stock We are the sole general partner of, and as of September 13, 2011 owned approximately 96% of the partnership interests of, NorthStar Realty Finance Limited Partnership, or the “Operating Partnership.”The Operating Partnership issued and sold $150,000,000 aggregate principal amount of its 7.50% Exchangeable Senior Notes due 2031, which we refer to as the “Notes,” in a private transaction on March9, 2011, plus an additional $22,500,000 aggregate principal amount of Notes upon the subsequent exercise of the initial purchasers’ over-allotment option on March30, 2011. Under certain circumstances, we may issue shares of our common stock upon the exchange of the Notes. In such circumstances, the recipients of such common stock, whom we refer to as the selling stockholders, may use this prospectus to resell from time-to-time the shares of our common stock that we may issue to them upon the exchange of the Notes. Additional selling stockholders may be named by future prospectus supplements. The registration of the shares of our common stock covered by this prospectus does not necessarily mean that any of the selling stockholders will exchange their Notes, that upon any exchange of the Notes we will elect, in our sole and absolute discretion, to exchange some or all of the Exchange Obligation (as defined in indenture governing the Notes) in excess of the principal amount of the Notes for shares of our common stock rather than cash, or that any shares of our common stock received upon exchange of the Notes will be sold by the selling stockholders. We will receive no proceeds from any issuance of shares of our common stock to the selling stockholders upon exchange of Notes or from any sale of such shares by the selling stockholders, but we have agreed to pay certain registration expenses relating to such shares of our common stock. The selling stockholders from time-to-time may offer and sell the shares held by them directly or through agents or broker-dealers on terms to be determined at the time of sale, as described in more detail in this prospectus and any accompanying prospectus supplements. There are restrictions on transfer and ownership of our common stock intended to preserve NorthStar Realty Finance Corp.’s status as a real estate investment trust for federal income tax purposes. See “Description of NorthStar Common and Preferred Stock—Transfer Restrictions” beginning on page9 of this prospectus for information about these restrictions. Our common stock is traded on the New York Stock Exchange under the symbol “NRF.” On September 13, 2011, the last reported sale price of our common stock was $3.41 per share. An investment in our common stock involves significant risks. See “Risk Factors” on page 5. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is September 14, 2011. TABLE OF CONTENTS Page About This Prospectus 2 Where You Can Find More Information 3 Incorporation of Information We File With The SEC 4 Forward-Looking Statements 4 Information About The Company 5 Risk Factors 5 Use of Proceeds 5 Description of NorthStar Common and Preferred Stock 6 Important Provisions of Maryland Law and of NorthStar’s Charter and Bylaws 11 Selling Stockholders 15 Federal Income Tax Consequences of our Status as a REIT 17 Plan of Distribution 41 Validity of the Common Stock 43 Experts 43 ABOUT THIS PROSPECTUS This prospectus is part of a shelf registration statement that we filed with the Securities and Exchange Commission, or the SEC, using a “shelf” registration process for the delayed offering and sale of securities pursuant to Rule415 under the Securities Act of 1933, as amended, or the “Securities Act.” Under the shelf process, the selling stockholders may, from time-to-time, sell the offered securities described in this prospectus in one or more offerings. Additionally, under the shelf process, in certain circumstances, we may provide a prospectus supplement that will contain specific information about the terms of a particular offering by one or more stockholders. We may also provide a prospectus supplement to add, update or change information contained in this prospectus. This prospectus and any accompanying prospectus supplement do not contain all of the information included in the registration statement. We have omitted parts of the registration statement in accordance with the rules and regulations of the SEC. For further information, we refer you to the registration statement on FormS-3 of which this prospectus is a part, including its exhibits. Statements contained in this prospectus and any accompanying prospectus supplement about the provisions or contents of any agreement or other document are not necessarily complete. If the SEC rules and regulations require that an agreement or document be filed as an exhibit to the registration statement, please see that agreement or document for a complete description of these matters. You should not assume that the information in this prospectus, any prospectus supplement or in any document incorporated herein or therein by reference is accurate as of any date other than the date on the front of each document. 2 You should read both this prospectus and any prospectus supplement together with the additional information described under the heading “Where You Can Find More Information” in this prospectus. You should rely only on the information contained in this prospectus and any accompanying prospectus supplement or incorporated by reference in such documents. We have not authorized anyone to give any information or to represent anything not contained or incorporated by reference in this prospectus or any accompanying prospectus supplement. If anyone provides you with different, inconsistent or unauthorized information or representations, you must not rely on them. This prospectus and any accompanying prospectus supplement are an offer to sell these securities only under circumstances and in jurisdictions where it is lawful to do so. You should not assume that the information contained in this prospectus is accurate as of any date later than the date hereof or such other dates as are stated herein or as of the respective dates of any documents or other information incorporated herein by reference. Unless otherwise noted or unless the context otherwise requires, all references in this prospectus to “we,” “us,” “our,” “the Company” or similar references means NorthStar Realty Finance Corp., including its subsidiaries. References to “NorthStar” are to NorthStar Realty Finance Corp. and references to the “Operating Partnership” are to NorthStar Realty Finance Limited Partnership (and its consolidated subsidiaries), in cases where it is important to distinguish between NorthStar and the Operating Partnership. WHERE YOU CAN FIND MORE INFORMATION NorthStar files annual, quarterly and current reports, proxy statements and other information with the Securities and Exchange Commission, which we refer to herein as the SEC. NorthStar’s SEC filings are available to the public over the Internet at the SEC’s web site at www.sec.gov. You may also read and copy any document that NorthStar has filed with the SEC at the SEC’s Public Reference Room at the following address: Public Reference Room treet, N.E. Room 1580 Washington, D.C. 20549 You may also obtain copies of the documents at prescribed rates by writing to the Public Reference Room of the SEC at the address above. Please call the SEC at 1-800-SEC-0330 for further information regarding the operation of the Public Reference Room. In addition, NorthStar makes available on its web site at www.nrfc.com its annual reports on Form10-K, quarterly reports on Form10-Q and current reports on Form8-K (and any amendments to those reports) filed pursuant to Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, which we refer to as the Exchange Act, as soon as practicable after they have been electronically filed with the SEC. Unless otherwise specified, information contained on NorthStar’s web site, available by hyperlink from NorthStar’s web site or on the SEC’s web site, is not incorporated into this prospectus. The Operating Partnership does not file reports or other information with the SEC, and does not intend to do so in the future. 3 INCORPORATION OF INFORMATION WE FILE WITH THE SEC The SEC allows us to “incorporate by reference” into this prospectus the information NorthStar files with the SEC. This means that we can disclose important information to you by referring you to the documents containing that information without restating that information in this document. The information incorporated by reference into this prospectus is considered to be part of this prospectus, and information NorthStar files with the SEC from the date of this prospectus will automatically update and supersede the information contained in this prospectus and documents listed below. We incorporate by reference the documents listed below, which NorthStar has already filed with the SEC, and any future filings NorthStar makes with the SEC as described below. We are not, however, incorporating by reference any documents or portions thereof, whether specifically listed below or filed in the future, that are not deemed “filed” with the SEC, including any information furnished pursuant to Items 2.02 or 7.01 of Form8-K: ●
